Order entered November               ,2012




                                             In The
                                       Court of Ipp al
                                ifth isrci t of gtxas at allas
                                       NO. 05-12-00689-CR

                                     GARY MYRE, Appellant

                                              V.

                                 THE STATE OF TEXAS, Appellee

                         On Appeal from the County Court at Law No. 1
                                   Kaufman County, Texas
                               Trial Court Cause No. 30519CC

                                             ORDER

       The Court REINSTATES the appeal.

        On October 23, 2012, we ordered the trial court to make findings regarding why

appellant’s brief had not been filed. However, on October 23, 2012, we received appellant’s

brief, together with an extension motion. Therefore, findings are not necessary and we

VACATE the October 23, 2012 order.

        We GRANT the October 23, 2012 extension motion and ORDER appellant’s brief filed

as of the date of this order.



                                                      DAVID U BRIDGE~L---------
                                                      JUSTICE